Citation Nr: 0410140	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-19 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
a claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from January 1946 until 1947.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from July 2000 and January 2003 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

In the veteran's July 2003 substantive appeal, he expressed a 
desire for a hearing before a Veterans Law Judge.  However, such 
request was subsequently withdrawn in correspondence dated in 
March 2004.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND


This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In the present case, the veteran received notice letters from the 
RO dated in October 2002 and July 2003.  The first letter 
concerned a claim of service connection for a foot condition.  The 
elements of a service connection claim were set forth.  However, 
this letter did not clarify that the claimed "foot condition" was 
specifically a skin condition and that a prior final denial had 
been made on that issue in an October 1994 Board determination.  
The letter failed to discuss the criteria for new and material 
evidence, which is required to reopen the skin claim.  For these 
reasons, the October 2002 notice letter is inadequate.  With 
respect to the July 2003 letter, that correspondence did not 
specify the benefit sought on appeal.  Therefore, that notice also 
fails to satisfy the VCAA and Quartuccio.  

The Board also finds that further development is required in order 
to satisfy VA's duty to assist.  Specifically, it is noted that, 
with the exception of a discharge examination, the veteran's 
service medical records are not associated with the claims file.  
Evidence of record indicates that such records were destroyed in a 
fire at the National Personnel Records Center in St. Louis, 
Missouri.  However, the record also suggests that alternate 
sources of evidence may be available to help substantiate the 
veteran's claims of in-service treatment for a skin condition.  
Therefore, a search should be performed in an effort to obtain any 
such alternate records.

Finally, regarding the veteran's claim of entitlement to service 
connection for bilateral hearing loss, it is noted that a July 
2002 VA outpatient treatment report notes sensorineural hearing 
loss.  However, that record did not specify the veteran's pure 
tone thresholds, and, as such, it is not possible to determine 
whether the veteran's hearing loss that meets the definition of 
"impaired hearing" under 38 C.F.R. § 3.385.  Therefore, an 
audiologic examination should be scheduled.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).



Accordingly, the case is REMANDED to the VBA AMC for the following 
action:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC or RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the appropriate authorities in an 
effort to obtain alternate source evidence of in-service medical 
treatment for a skin disorder.  Such alternative source evidence 
should include Reports of the Surgeon General's Office (SGO), 
morning reports and any other similar documentation.  

In connection with this search, the veteran should be contacted 
and requested to identify to the best of his ability, approximate 
dates of in-service treatment for a skin condition.  

4.  The VBA AMC should arrange for a VA special audiologic 
examination of the veteran for the purpose of ascertaining the 
current nature and extent of severity of any bilateral hearing 
loss which may be present.  

The claims file and a separate copy of this remand must be made 
available to and reviewed by the examiner prior and pursuant to 
conduction and completion of the examination(s).  The examiner 
must annotate the examination report(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s).  Any further indicated special studies must be 
conducted. 

The examination report should list the veteran's pure tone 
thresholds for each ear at the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz (HZ).  Speech recognition scores using the 
Maryland CNC Test should also be noted for each ear.  

Following the objective testing, the examiner should comment as to 
whether it is at least as likely as not that any hearing loss 
found on examination is causally related to active service, or if 
preexisting service, was aggravated thereby.  The examiner should 
provide a clear rationale in support of his opinion.  If the 
examiner finds that there is insufficient information upon which 
to respond to this inquiry, he should so state.  

5.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  The Board errs as a matter of 
law when it fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  In particular, the VBA 
AMC should ensure that the new notification requirements and 
development procedures contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) are fully complied with 
and satisfied.

6.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claims.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable period 
of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the VBA AMC; however, the veteran is hereby notified 
that failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his claims, 
and may result in a denial.  38 C.F.R. § 3.655 (2003); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



